DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 02/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-3, 5-11, 13-15, and 17-23 were previously pending and subject to a non-final Office Action mailed 12/08/2020. Claims 1 and 13 were amended. Claims 1-3, 5-11, 13-15, and 17-23 are currently pending and are allowed as indicated below. 


	Response to Arguments
35 USC § 112
	Applicant has amended Claims 1 and 13 by removing the indefinite language regarding how the identity is highlighted and adding the essential element of “in response to a determination that the first distance is less than the first threshold”. Accordingly, the 35 USC 112(b) rejections of claims 1-3, 5-11, 13-15, and 17-23 have been rendered moot and thus, have been withdrawn. 	


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art: “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to display a modifiable provider status”. 
The closest prior art includes:
Marco et al. (US 2017/0098224) teaches “Obtain [by a computer server] first electronic signals including a target service request associated with a target transportation service from a target requestor” (see Marco ¶ 17-18, 41 and 67 where the passenger user orders a ride); “determine [by the computer server] a location of the provider via a GPS in a provider terminal or a driving recorder in a vehicle corresponding to the provider” (see Marco ¶ 60 where driver availability data includes current location of the driver; ¶ 20-21 where driver mobile device 108 includes a GPS which transmits the current location of the driver mobile device to the system); and “determine [by the computer server] a path, for driving the vehicle, between a first start location of the target service request and the location of the provider on the map” (see Marco ¶ 59 where passenger request data includes the desired pickup location; ¶ 68-69 where the navigation information is provided to the driver to direct the driver to the passenger’s pickup transmit [by the computer server], based on the location of the provider or the updated location of the provider, second electronic signals to direct the provider terminal corresponding to the provider of the target transportation service to direct the provider terminal to display an identity relating to the target service request to assist the provider to identify the target requestor, wherein on an interface of the provider terminal, the identity is highlighted by displaying the identity in a first status before the provider receives the second electronic signals, and the map showing the first start location of the target service request and the location of the provider is displayed” (see Marco ¶ 67 where the server selects the driver based on the driver’s locality with respect to the passenger’s pick up location, further, if multiple drivers accept the request, the server selects the driver that is closest to the pickup location; see ¶ 67-69 where after the driver accepts the ride, the driver’s mobile device displays information to navigate the driver to the passenger’s pickup location where the navigation information is provided to the driver to direct the driver to the passenger’s pickup location; ¶ 19-20 and 22 where the application queries the driver to see if they confirm the ride and after the ride is confirmed, the application navigates the driver to the passenger; see ¶ 19, 61 where navigation information may comprise map data including routes between various locations i.e. location of the passenger and location of the driver – Examiner interpreting the location indicator on the map as the highlighted identity as the driver is navigated to the pick up location for the passenger and the indicator for location of passenger and location of driver as the map showing the first start location of the target service request and the location of the provider). However, 
Sweeney et al. (US 2015/0161564) teaches “determine [by the computer server] whether a first distance between the first start location and the location of the provider along the path is less than a first threshold” (see Sweeney ¶ 16-17 and 43-44 where the distance between the driver and the passenger’s pickup location must be less than the predefined distance threshold). However, Sweeney does not teach “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to display a modifiable provider status”. 
Ellis et al. (US 2015/0356703) teaches “an updated location of the provider” (see Ellis ¶ 24-26 where the location of the driver is continuously and periodically updated; ¶ 35-36 where client devices which are more than a threshold distance away from the driver device are not included in the set of possible ride requests for the driver; ¶ 43 where due to movement of client or driver devices, the driver locations are updated and then, 
Schoeffler (US 2016/0027079) teaches “displaying the identity in a second status” (see Schoeffler ¶ 217-219 and figures 15-17 where above the rider pin there is a status indicating the rider is going to Montauk). However, Schoeffler does not teach “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to display a modifiable provider status”.
Arden teaches “track a waiting time of the provider when the provider arrives at the first start location of the target service request” (see Arden Column 13 Lines 21-60 where once the vehicle has parked or come to a stop at the pickup location, a countdown is initiated; see also Column 4) and “in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to leave or stay” (see Arden Column 13 
Petrie (US 2016/0019728) teaches “direct the provider terminal corresponding to the provider to display a modifiable provider status” (see Petrie ¶ 12 and 86 for the vehicle device which may be a mobile device; ¶ 142-146 where penalty fees are charged to the passenger if they are not at the collection point after the job was accepted by the driver; figure 12 and ¶ 148-158 where on the driver device, the driver can press the “no show” button after waiting a sufficient amount of time to indicate the passenger isn’t located at the pickup location). However, Petrie does not teach “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the 
Non patent literature William https://smallbiztrends.com/2016/05/uber-no-show-policy.html teaches a penalty for passengers who make a driver wait more than two minutes to start the ride. However, William does not teach “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to display a modifiable provider status”.
WO 2019/003182 is not available as prior art due to the effective filing date of the present application. The foreign reference teaches matching a service provider and service requestor (driver and passenger) using the geographical locations of each party. However, the foreign reference does not teach “determine a location of a provider who accepts the target service request…in response to a determination that the first distance is not less than the first threshold, determine an updated location of the provider” and “track a waiting time of the provider when the provider arrives at the first start location of the target service request and in response to a determination that the waiting time of the provider is more than a predetermined time period, direct the provider terminal corresponding to the provider to display a modifiable provider status”.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628